Citation Nr: 0213039	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  01-04 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased rating for left lower leg 
varicose vein, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to April 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  Left lower leg varicose vein is manifested by 
pigmentation with intermittent ulceration.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for a left lower leg varicose vein have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.10, 4.104 
Diagnostic Code 7120 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions. 

The Board finds that the January 2001, and April 2001 
correspondence addressed to the veteran, describing evidence 
the veteran needed to provide, and an April 2001 Statement of 
the Case, provided to both the veteran and his 
representative, provided notice to the veteran of what the 
evidence of record revealed.  Additionally, these documents 
provided notice why this evidence was insufficient to award 
the benefit sought.  Thus, the veteran has been provided 
notice of what VA was doing to develop the claim, notice of 
what he could do to help his claim, and notice of how his 
claim was still deficient.  Because no additional evidence 
has been identified by the veteran as being available but 
absent from the record, the Board finds that any failure on 
the part of VA to further notify the veteran what evidence 
would be secured by VA and what evidence would be secured by 
the veteran is harmless.  Cf. Quartuccio v. Principi, 16 Fed 
App. 183 (2002).  

In a May 1956 rating decision, the RO awarded the veteran 
service connection for mild varicose vein of the left lower 
leg, and a rating decision in August 1957 assigned the 
disability a 10 percent rating, effective from the time of 
his separation from active military service.  In March 1997, 
the RO increased the disability rating to 20 percent, 
effective from August 1996, the date of receipt of the 
veteran's claim for increase.  In March 2000, VA received the 
veteran's current application for an increased rating, which 
was increased to 40 percent, effective from March 2000, but 
the veteran pursued his appeal.  

Essentially, the veteran contends that the condition of his 
varicose vein is such that more than the currently assigned 
40 percent rating is warranted.  

In general, disability evaluations are determined by 
comparing a veteran's present symptomatology with criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Individual disabilities are 
assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In the veteran's case, his left lower leg varicose vein is 
rated under diseases of the cardiovascular system in VA's 
Schedule for Rating Disabilities, specifically, under 
Diagnostic Code 7120.  Under this code, the evaluations 
pertain to involvement of a single extremity.  If the 
varicose vein manifests persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration, a 40 percent rating is warranted.  If the 
varicose vein manifests persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration, a 60 percent rating is warranted.  For a 100 
percent rating, the varicose vein must manifest massive 
board-like edema, with constant pain at rest.  See 38 C.F.R. 
§ 4.104.  

The report of the veteran's April 2000 VA examination 
revealed visible varicose veins which were diffuse, all the 
way from the upper left thigh to the foot, which were 
palpable and tender on palpation.  There were hyperpigmented 
areas and pitting edema in the ankle, which extended to the 
mid-aspect of the left leg, with skin discoloration in the 
ankle.  The veteran's VA outpatient treatment records for 
December 1999 through April 2001 show treatment for various 
disorders; however, these records do not reflect treatment 
for his varicose vein.  The VA cardiovascular examination of 
May 2001 noted his varicose vein and found nonpitting edema.  

Applying the applicable rating criteria, the medical evidence 
shows that the veteran's left lower leg varicose vein is 
appropriately rated 40 percent disabling, in the absence of 
medical evidence showing more severity.  There is no 
indication that his varicose vein manifests subcutaneous 
induration, persistent ulceration, or massive board-like 
edema with constant pain at rest, which would warrant higher 
ratings, 60 or 100 percent.  See 38 C.F.R. § 4.104 Diagnostic 
Code 7120.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there is a specific diagnostic 
codes to evaluate the veteran's left leg varicose veins 
consideration of other diagnostic codes for evaluating the 
disability does not appear appropriate.  See 38 C.F.R. § 4.20 
(permitting evaluation, by analogy, where the rating schedule 
does not provide a specific diagnostic code to rate the 
disability).  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).  

Lastly, there is no showing that the veteran's left lower leg 
varicose vein presents so exceptional or so unusual a 
disability picture as to warrant the assignment of an 
evaluation higher than 40 percent on an extra-schedular 
basis.  See 38 C.F.R. § 3.321.  Specifically, the record is 
devoid of evidence showing that the veteran's left lower leg 
varicose vein results in marked interference with employment 
or marked interference with day-to-day activities (i.e., 
beyond that contemplated in the assigned evaluation).  It 
should be remembered that, generally, the degrees of 
disability specified under the rating schedule are considered 
adequate to compensate for considerable loss of working time 
and daily activities from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  See 38 C.F.R. § 4.2.  In view of this, and the 
lack of evidence that the veteran's service-connected left 
lower leg varicose vein has required frequent periods of 
hospitalization or has otherwise rendered impractical the 
application of the regular schedular standards, the Board is 
not required to remand this claim to the RO for compliance 
with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability rating in excess of 40 percent for left lower 
leg varicose vein is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

